COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Overton
Argued at Richmond, Virginia


HENRY LEE DAVIS
                                        MEMORANDUM OPINION * BY
v.        Record No. 1279-97-2         JUDGE NELSON T. OVERTON
                                           AUGUST 11, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF LUNENBURG COUNTY
                    William L. Wellons, Judge
          Joseph M. Teefey, Jr., Assistant Public
          Defender, for appellant.

          (Mark L. Earley, Attorney General; Steven A.
          Witmer, Assistant Attorney General, on
          brief), for appellee.



     Henry Lee Davis (defendant) appeals his conviction of

driving in a manner that did endanger the life, limb, or property

of another while being a habitual offender, in violation of Code

§ 46.2-357(b)(2).   He contends on appeal the trial court applied

an incorrect legal standard to the facts and, therefore, the

Commonwealth presented insufficient evidence to convict.   Because

we hold the trial court applied the correct standard, and the

evidence presented was sufficient, we affirm.

     The parties are fully conversant with the record in this

case and because this memorandum opinion has no precedental

value, no recitation of the facts is necessary.

     Code § 46.2-357(b)(2) prohibits driving which "does endanger

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the life, limb, or property of another."   This Court in Bishop v.

Commonwealth, 20 Va. App. 206, 210-11, 455 S.E.2d 765, 767

(1995), determined the prosecution must show recklessness on the

part of the defendant in order to prove him guilty.     Accord

Lawrence v. Commonwealth, 20 Va. App. 653, 655-56, 460 S.E.2d

259, 260 (1995).   Therefore, we review the lower court's decision

to see if the recklessness standard was applied.

     "Absent clear evidence to the contrary in the record, the

judgement of a trial court comes to us on appeal with a

presumption that the law was correctly applied to the facts."
Yarborough v. Commonwealth, 217 Va. 971, 978, 234 S.E.2d 286, 291

(1977).   That presumption is fully justified in the instant

matter.   At the close of evidence, the defendant made a motion to

strike citing the Commonwealth's failure to prove defendant acted

recklessly.    The Commonwealth erroneously argued it need not

prove recklessness.   Defendant corrected the Commonwealth and

reminded the court the appropriate legal standard was

recklessness.   The court, after discussing the facts of the case,

denied the motion to strike and found defendant guilty because

defendant's conduct met "the statutory requirements that the

operation of the vehicle does endanger the life, limb or property

of another."    This argument among the attorneys and the court

indicates the trial court was aware of the correct standard and

applied it to the facts.

     Those facts, taken in the light most favorable to the



                                - 2 -
Commonwealth, were sufficient to convict defendant.     See Traverso

v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).

Defendant drove his vehicle down a dirt road at a high, although

legal, speed.   He was intoxicated.    Upon entering a curve, he

turned the car twice, flipped it onto its roof and landed on the

right side of the road.   This conduct clearly endangered the

life, limb, and property of another and rose to the standard of

recklessness.   See, e.g., Travis v. Commonwealth, 20 Va. App.

410, 417, 457 S.E.2d 420, 423 (1995); Lawrence, 20 Va. App. at
657, 460 S.E.2d at 260-61 (weaving into oncoming traffic lane

while intoxicated was sufficient).     Combined with the undisputed

fact defendant was a habitual offender, these facts fully

supported the conviction.

     Because the trial court applied the correct legal standard

to the facts and the facts were sufficient to prove defendant's

guilt, his conviction is affirmed.

                                                          Affirmed.




                               - 3 -